

114 HR 6257 IH: Coast Guard Academy Nominations Act of 2016
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6257IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Hunter introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 14, United States Code, to provide for nominations of individuals for appointment as
			 Coast Guard Academy cadets, and for other purposes.
	
 1.Short titleThis Act may be cited as the Coast Guard Academy Nominations Act of 2016. 2.Nomination and appointment of Coast Guard Academy cadets (a)In generalChapter 9 of title 14, United States Code, is amended—
 (1)in section 182— (A)by striking the section heading and inserting the following:
						
							182.Regulations governing cadets;
 (B)in subsection (a)— (i)by striking so much as precedes the second sentence; and
 (ii)by striking the last two sentences; and (C)by striking subsections (b) through (g);
 (2)by inserting after section 182 the following:  182a.Corps of Cadets authorized strengthThe authorized strength of the Corps of Cadets at the Coast Guard Academy—
 (1)is 1,000, or a lower number prescribed by the Secretary, excluding foreign nationals admitted for instruction pursuant to section 182d; and
 (2)shall be determined for any academic program year as of the first day of such academic program year.
							182b.Nominations
 (a)Each Senator, each Member of the House of Representatives, each of the delegates to the House of Representatives from the District of Columbia, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa, and the Resident Commissioner to the United States from Puerto Rico, may nominate to the Secretary each year for appointment as cadets in the Corps of Cadets at the Coast Guard Academy up to 10 individuals who are—
 (1)citizens or nationals of the United States; and (2)residents of the jurisdiction the nominator represents in Congress.
 (b)A nominator under subsection (a) may submit such nominations— (1)without ranking; or
 (2)with specification of— (A)a principal nominee; and
 (B)up to 9 ranked or unranked alternates. (c)A nominee under this section who is not appointed under section 182c(a) shall, for purposes of section 182c(c), be considered an alternate referred to in section 182c(c)(1).
							182c.Appointments
 (a)The Commandant shall appoint cadets to the Corps of Cadets at the Coast Guard Academy. (b)The Commandant may only appoint as cadets individuals who—
 (1)are citizens or nationals of the United States; and (2) (A)are nominated pursuant to section 182b;
 (B)apply directly for admission; or (C)are enlisted members of the Coast Guard or the Coast Guard Reserve.
 (c)To the greatest extent practicable, when making appointments under subsection (a), the Commandant shall ensure the Corps of Cadets includes—
 (1)not fewer than one cadet nominated by each Senator who nominated a cadet who was otherwise eligible for appointment and accepted an appointment;
 (2)not fewer than one cadet nominated by each Member of the House of Representatives who nominated a cadet who was otherwise eligible for appointment and accepted an appointment; and
 (3)not fewer than one cadet nominated by each of the Delegate to the House of Representatives from the District of Columbia, the Delegate in Congress from the United States Virgin Islands, the Resident Commissioner from Puerto Rico, the Delegate in Congress from Guam, the Delegate in Congress from American Samoa, or the Resident Representative from the Commonwealth of the Northern Mariana Islands who nominated a cadet who was otherwise eligible for appointment and accepted an appointment.
								;
 (3)by redesignating section 195 as section 182d of such chapter, and transferring such section so as to appear after section 182c (as added by paragraph (1) of this subsection); and
 (4)by inserting after section 182d (as redesignated and transferred by paragraph (2) of this subsection) the following:
					
						182e.Conduct
 (a)The Secretary may summarily dismiss from the Coast Guard any cadet at the Coast Guard Academy who, during his or her cadetship, is found unsatisfactory in either studies or conduct, or is considered by the Secretary to be not suitable for a career in the Coast Guard.
 (b)Cadets shall be subject to rules governing discipline and conduct that are prescribed by the Commandant.
							182f.Agreement
 (a)As a condition for appointment as a cadet at the Coast Guard Academy, the Secretary shall require that each cadet shall sign an agreement with respect to the cadet’s length of service in the Coast Guard. The agreement shall provide that the cadet agrees to the following:
 (1)The cadet will complete the course of instruction at the Academy. (2)Upon graduation from the Academy the cadet—
 (A)will accept an appointment, if tendered, as a commissioned officer of the Coast Guard; and (B)will serve on active duty for at least five years immediately after such appointment.
 (3)If an appointment described in paragraph (2) is not tendered or if the cadet is permitted to resign as a regular officer before the completion of the commissioned service obligation of the cadet, the cadet—
 (A)will accept an appointment as a commissioned officer in the Coast Guard Reserve; and (B)will remain in that reserve component until completion of the commissioned service obligation of the cadet.
									(b)
 (1)The Secretary may transfer to the Coast Guard Reserve, and may order to active duty for such period of time as the Secretary prescribes (but not to exceed four years), a cadet who breaches an agreement under subsection (a). The period of time for which a cadet is ordered to active duty under this paragraph may be determined without regard to section 651(a) of title 10.
 (2)A cadet who is transferred to the Coast Guard Reserve under paragraph (1) shall be transferred in an appropriate enlisted grade or rating, as determined by the Secretary.
 (3)For purposes of paragraph (1), a cadet shall be considered to have breached an agreement under subsection (a) if the cadet is separated from the Academy under circumstances that the Secretary determines constitute a breach by the cadet of the cadet’s agreement to complete the course of instruction at the Academy and accept an appointment as a commissioned officer upon graduation from the Academy.
 (c)The Secretary shall prescribe regulations to carry out this section. The regulations shall include— (1)standards for determining what constitutes, for the purpose of subsection (b), a breach of an agreement under subsection (a);
 (2)procedures for determining whether such a breach has occurred; and (3)standards for determining the period of time for which a person may be ordered to serve on active duty under subsection (b).
 (d)In this section, the term commissioned service obligation, with respect to an officer who is a graduate of the Academy, means the period beginning on the date of the officer’s appointment as a commissioned officer and ending on the sixth anniversary of such appointment or, at the discretion of the Secretary, any later date up to the eighth anniversary of such appointment.
							(e)
 (1)This section does not apply to a foreign national receiving instruction at the Academy under section 182d.
 (2)In the case of a cadet who is a minor and who has parents or a guardian, the cadet may sign the agreement required by subsection (a) only with the consent of the parent or guardian.
 (f)For purposes of section 303a(e) of title 37, failure by a cadet or former cadet to fulfill the terms of the obligation to serve as specified under subsection (a), or an alternative obligation imposed under subsection (b), shall be treated as failure to fulfill an eligibility requirement.
							. 
 (b)Clerical amendmentThe analysis at the beginning of such chapter is amended— (1)by striking the item relating to section 182 and inserting the following:
					
						
							182. Regulations governing cadets.
							182a. Corps of Cadets authorized strength.
							182b. Nominations.
							182c. Appointments.
							182d. Admission of foreign nationals for instruction; restrictions; conditions.
							182e. Conduct.
							182f. Agreement.;
 and(2)by striking the item relating to section 195. (c)Transition (1)In generalSections 182b and 182c of title 14, United States Code, as amended by this section, shall apply only with respect to individuals who will begin at the Coast Guard Academy in academic program year 2017 or any such year thereafter, except that—
 (A)for academic program year 2017, no less than 18 percent of the individuals appointed to begin at the Academy in such year shall be appointed from individuals nominated in accordance with section 182b of such title;
 (B)for academic program year 2018, no less than 36 percent of the individuals appointed to begin at the Academy in such year shall be appointed from individuals nominated in accordance with such section; and
 (C)for academic program year 2019, no less than 54 percent of the individuals appointed to begin at the Academy in such year shall be appointed from individuals nominated in accordance with such section.
 (2)Additional actionsThe Secretary of the department in which the Coast Guard is operating may take any additional action the Secretary considers necessary and appropriate to provide for the transition to the nomination, selection, and appointment process provided under the amendments made by this section.
				